Title: To George Washington from Richard Henderson, 26 November 1795
From: Henderson, Richard
To: Washington, George


          
            Mouth of Ante Eatum Washington County Maryland26th Novemr 1795
            Sir
          
          I address you, because I am known to you, & to no other trustee of the public; & because I believe that nothing which concerns the public interest is below your notice.
          When Colo. Rochefontaine came in May last to view this place for an Arsenal, I was not disposed to sell a part.
          On the 3d October my brother informed me that Genl Henry Lee desired to purchase the property of this Company, for a friend of his, abounding with Cash. I answered my brother Octor 5th, that I was not then disposed to sell because “there were men among us who construed our form of government so narrowly, as to weaken its effects; men who, altho’ they delegate the exercise of their sovereignty to Trustees, think that they also retain the exercise of the same sovereignty in mass; men in fine, whose consciousness seems to deter them from confiding the trusts of government to the honour, the equal interest, & even to the responsibility of trustees; & consequently men who are incapable of any government but that of Force” and because, in case of confusion, the possession of an Iron-Manufacture, would be the best security for the comforts of life.
          But we now determine to offer a part of our property to the public. Which part is on the upper side of Ante Eatum Creek, & contains, I guess 700 Acres, bounded on the West for about a mile by Potowmack, & on the South & East by Ante Eatum. The situation is high & healthy—About 300 acres are cleared, where there is a commanding eminence, and level in view sufficient for exercising men and horses. This land, with such a force of water from our Dam as I understood from Colo. Rochefontaine would suffice for public uses, we can spare from our Works—And it is my duty, as acting partner, to let the public know that we are willing to sell it—which duty I now discharge and am sir your respectful Obedient Servant
          
            Rd Henderson
          
        